Exhibit 10.4

EMPLOYMENT AGREEMENT

This EMPLOYMENT AGREEMENT (the “Agreement”) is entered into as of February 8,
2007, by and between HERITAGE BANK OF COMMERCE, a California banking corporation
(the “Bank”) and JAMES MAYER, an individual (the “Executive”).

RECITALS

WHEREAS, the Bank, Heritage Commerce Corp (“HCC”) and Diablo Valley Bank
(“Diablo”) have entered into an Agreement and Plan of Reorganization, dated
February 8, 2007 (“Plan of Reorganization”) for the merger of Diablo with and
into the Bank (the “Merger”).

WHEREAS, the Board of Directors of the Bank has approved and authorized the
entry into this Agreement with the Executive; and

WHEREAS, this Agreement shall to become effective as of the Effective Time as
defined in the Plan of Reorganization (herein, the “Effective Date”).

WHEREAS, the parties desire to enter into this Agreement to set forth the terms
and conditions for the employment relationship of the Executive with the Bank.

AGREEMENT

NOW, THEREFORE, in consideration of the promises and mutual covenants and
agreements herein contained and intending to be legally bound hereby, the Bank
and the Executive hereby agree as follows:

1.             Employment.

1.1           Title.  The Executive is employed as Executive Vice President of
the Bank.  In this capacity, the Executive shall have such duties and
responsibilities as may be designated to him by the President of the Bank and in
accordance with the objectives or policies of the Board of Directors, from time
to time, in connection with the business activities of the Bank.

1.2           Full-Time Employment.  During the Term (as defined in Section 2),
and excluding any period of vacation and sick leave to which the Executive is
entitled, the Executive agrees to devote his full attention and time during
normal business hours to the business and affairs of the Bank in a manner and
with such results as are consistent with his position and compensation and to
use the Executive’s best efforts to perform such responsibilities.  During the
Term it shall not be a violation of this Agreement for the Executive to (A)
serve on corporate, civic or charitable boards or committees, (B) deliver
lectures, fulfill speaking engagements or teach at educational institutions and
(C) manage personal investments, so long as such activities do not significantly
interfere with the performance of the Executive’s responsibilities as an
employee of the Bank in accordance with this Agreement.

1.3           Standard.  The Executive will set a high standard of professional
conduct given his role with the Bank and his responsibility relative to the
Bank’s presence and stature in the

1


--------------------------------------------------------------------------------


community.  The Executive will, at all times, emulate this high professional
standard of conduct in order to develop and enhance the Bank’s reputation and
image.  The Executive will comply with all applicable rules, policies and
procedures of the Bank and any of its subsidiaries and all pertinent regulatory
standards as may affect the Bank.

1.4           Location.  The Executive shall provide services for the Bank at
its office located in Danville, California.  The Executive agrees that the
Executive will be regularly present at the Bank’s Danville office and that the
Executive may be required to travel from time to time in the course of
performing the Executive’s duties for the Bank.

1.5           No Breach of Contract.   The Executive hereby represents to the
Bank that:  (i) the execution and delivery of this Agreement by the Executive
and the performance by the Executive of the Executive’s duties hereunder shall
not constitute a breach of, or otherwise contravene, the terms of any other
agreement or policy to which the Executive is a party or by which he is
otherwise bound; (ii) that the Executive has no information (including, without
limitation, confidential information or trade secrets) of any other person or
entity which the Executive is not legally and contractually free to disclose the
Bank; and (iii) that the Executive is not bound by any confidentiality, trade
secret or similar agreement (other than this Agreement) with any other person or
entity.

2.             Term.  The Bank hereby agrees to employ as of the Effective Date
and continue in its employ the Executive, and the Executive hereby accepts such
employment and agrees to remain in the employ of the Bank, for the period
commencing on the Effective Date and extending for three (3) years or until this
Agreement is terminated in accordance with the provisions of Section 6 below.

3.             Compensation.

3.1           Salary.  Subject to the further provisions of this Agreement, the
Bank shall pay the Executive a salary at an annual rate equal to $220,000 for
the first twelve months, $240,000 for the next twelve months, and $250,000 for
the following twelve months, which will be paid in accordance with the Bank’s
normal payroll procedures.  Participation in deferred compensation,
discretionary or performance bonus, retirement, stock option and other employee
benefit plans and in fringe benefits shall not reduce the annual rate.

3.2           Bonus.  The Executive shall be eligible, for each calendar year
ending during the Term of this Agreement (prorated for partial years), an annual
bonus (the “Annual Bonus”) under the Heritage Bank of Commerce Proxy Officer
Bonus Plan or comparable alternate plan, subject to the terms, conditions and
limitations of the Incentive Plan.

3.3           Participation in Employee Benefit Plans.  During the Term of this
Agreement, the Executive and/or the Executive’s family, as the case may be,
shall be eligible to participate in all benefits (pension, thrift, profit
sharing, life insurance, medical coverage, disability, medical, dental and
vision, or other retirement or employee benefits) under employee benefit plans,
practices, policies and programs provided by the Bank.

(a)           401(k).  HCC maintains a 401(k) plan for its eligible employees. 
Subject to the terms and conditions set forth in the official plan documents,
the Executive will be eligible

2


--------------------------------------------------------------------------------


to enroll in the 401(k) plan, and shall receive a matching contribution in
accordance with the terms of the 401(k) plan from HCC.

(b)           Employee Stock Ownership Plan.  The Executive shall have the
option to participate in the HCC’s Employee Stock Ownership Plan on the same
basis as other executives in comparable positions with the Bank.

(c)           Other.  The Executive’s eligibility and all other terms and
conditions of the Executive’s participation in the Bank’s benefit, insurance and
disability plans and programs will be governed by the official plan documents
which may change from year-to-year.

3.4           2004 Stock Option Plan.  Executive shall be entitled to 20,000
stock options pursuant to the terms of the HCC’s 2004 Stock Option Plan (the
“2004 Plan”), subject to the approval of the Compensation Committee and the
Board of Directors of HCC.  The exercise price will be the Fair Market Value for
the HCC’s Common Stock on the date of grant as defined in the 2004 Plan.  The
Executive’s options will vest in daily increments of 1/1460th from the date of
grant until fully vested and shall expire ten years from the date of grant.  All
such options shall be subject to the terms and conditions of the 2004 Plan and
shall be conditioned upon the Executive’s execution of an option agreement with
HCC in a form specified by HCC.  Any future grants of stock options shall be at
the sole discretion of the Compensation Committee and the Board of Directors.

3.5           Business Expenses.  During the Term of this Agreement, the
Executive shall be entitled to incur and be reimbursed for all reasonable
business expenses.  The Bank agrees that it will reimburse the Executive for all
such expenses upon the presentation by the Executive, from time to time, of an
itemized account of such expenditures setting forth the date, the purposes for
which incurred, and the amounts thereof, together with such receipts showing
payments in conformity with the Bank’s established policies.  Reimbursement
shall be made within a reasonable period after the Executive’s submission of an
itemized account in accordance with the Bank’s policies.  In addition, the Bank
agrees to pay for monthly membership dues on behalf of Executive to the Contra
Costa Country Club and the Olympic Club during the Term of this Agreement.

3.6           Fringe Benefits.  During the Term of this Agreement, the Executive
shall be entitled to receive the following fringe benefits:

(a)           the Bank shall provide to Employee, for business use, an
automobile suitable to his position.  The Executive may select the type of
vehicle, subject to the approval of the Bank, but the obligation of the Bank
shall not exceed a lease payment of $750 per month, exclusive of taxes,
pre-lease deposits and fees.  The Bank shall pay for all fuel, maintain the
vehicle in good condition and repair and endeavor to obtain and maintain
automobile insurance covering the Executive and the Bank in amounts consistent
with Bank policy as in effect from time to time;

(b)           such other fringe benefits, commensurate with those available to
other executives in comparable positions with the Bank in accordance with the
policies of Bank as in effect from time to time.

3


--------------------------------------------------------------------------------


3.7           Vacations.  During the Term of this Agreement, the Executive shall
be entitled to paid vacation in accordance with the most favorable plans,
policies, programs and practices of the Bank as in effect for the Executive or
for other executives in comparable positions with the Bank; provided, however,
that the Executive shall be entitled to earn paid vacation at the rate of not
less than 25 days vacation days for each calendar year, of which at least 10
days must be taken consecutively.  Vacation may be accrued up to a maximum of 30
days of earned vacation.  Once this maximum is reached, the Executive shall
cease to earn or accrue vacation unless and until the Executive takes vacation
and the Executive’s accrued vacation has dropped below the maximum accrual
level, at which time the Executive shall recommence to earn and accrue paid
vacation.  The date or dates of vacation shall be determined by the Executive
and the President, and will be subject to the Bank’s business requirements.

4.             Indemnity.  The Bank shall indemnify and hold the Executive
harmless from any cost, expense or liability arising out of or relating to any
acts or decisions made by the Executive on behalf of or in the course of
performing services for the Bank to the same extent the Bank indemnifies and
holds harmless other executive officers and directors of the Bank and in
accordance with the Bank’s articles of incorporation, bylaws, established
policies and applicable law and plan.

5.             Certain Terms Defined.  For purposes of this Agreement:

5.1           “Accrued Obligations” means the sum of the Executive’s Base Salary
and accrued vacation through the Date of Termination to the extent not
theretofore paid, outstanding expense reimbursements and any compensation
previously deferred by the Executive to the extent not theretofore paid.

5.2           “Base Salary” means, the salary as provided in Section 3.1 as of
the Date of Termination of employment.

5.3           “Cause” shall mean (i) the Executive willfully breaches or
habitually neglects the duties which the Executive is required to perform under
this Agreement; (ii) the Executive commits an intentional act of moral turpitude
that has a material detrimental effect on the reputation or business of the
Bank; (iii) the Executive is convicted of a felony or commits any material and
actionable act of dishonesty, fraud, or intentional material misrepresentation
in the performance of the Executive’s duties under this Agreement; (iv) the
Executive engages in an unauthorized disclosure or use of inside information,
trade secrets or other confidential information; or (v) the Executive breaches a
fiduciary duty, or willfully and materially violates any other duty, law, rule,
regulation or policy of the Bank or an affiliate.  If the Bank decides to
terminate the Executive’s employment for Cause, the Bank will provide the
Executive with notice specifying the grounds for termination, accompanied by a
brief written statement stating the relevant facts supporting such grounds.

5.4           “Change of Control” shall mean:

(a)           the acquisition by any individual, entity, or group (within the
meaning of Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934,
as amended (the “Exchange Act”) (a “Person”) of beneficial ownership (within the
meaning of Rule 13d-3

4


--------------------------------------------------------------------------------


promulgated under the Exchange Act) of 40% or more of either (i) the then
outstanding shares of common stock of HCC (the “Outstanding HCC Common Stock” or
(ii) the combined voting power of the then outstanding voting securities of the
HCC entitled to vote generally in the election of directors (the “Outstanding
HCC Voting Securities”); provided, however, that for purposes of this Subsection
(a), the following acquisitions shall not constitute a Change of Control; (i)
any acquisition directly from the HCC, (ii) any acquisition by the HCC that
reduces the number of shares issued and outstanding through a stock repurchase
program or otherwise, (iii) any acquisition by any employee benefit plan (or
related trust) sponsored or maintained by the HCC or any corporation controlled
by the HCC or (iv) any acquisition by any corporation pursuant to a transaction
which complies with clauses (i), (ii) and (iii) of Subsection (c) of this
Section 5.4; or

(b)           a majority of the individuals who, as of the Effective Date,
constitute the Board (the “Incumbent Board”) cease for any reason other than
resignation, death or disability to constitute at least a majority of the Board;
provided, however, that any individual becoming a director subsequent to the
Effective Date whose election, or nomination for election by the HCC’s
shareholders, was approved by a vote of at least a majority of the directors
then comprising the Incumbent Board shall be considered as though such
individual were a member of the Incumbent Board, but excluding, for this
purpose, any such individual whose initial assumption of office occurs as a
result of an actual or threatened election contest with respect to the election
or removal of directors or other actual or threatened solicitation of proxies or
consents by or on behalf of a Person other than the Board; or

(c)           consummation of a reorganization, merger or consolidation or sale
or other disposition of all or substantially all of the assets of the HCC (a
“Business Combination”), in each case, unless, following such Business
Combination, (i) all or substantially all of the individuals and entities who
were the beneficial owners, respectively, of the Outstanding HCC Common Stock
and Outstanding HCC Voting Securities immediately prior to such Business
Combination beneficially own, directly or indirectly, more than 50% of,
respectively, the then outstanding shares of common stock and the combined
voting power of the then outstanding voting securities entitled to vote
generally in the election of directors, as the case may be, of the corporation
resulting from such Business Combination (including, without limitation, a
corporation which as a result of such transaction owns the HCC or all or
substantially all of the HCC’s assets either directly or through one or more
subsidiaries) in substantially the same proportions as their ownership,
immediately prior to such Business Combination of the Outstanding HCC Common
Stock and Outstanding HCC Voting Securities, as the case may be, (ii) no Person
(excluding any corporation resulting from such Business Combination or any
employee benefit plan (or related trust) of the HCC or such corporation
resulting from such Business Combination) beneficially owns, directly or
indirectly, 20% or more of, respectively, the then outstanding shares of common
stock of the corporation resulting from such Business Combination or the
combined voting power of the then outstanding voting securities of such
corporation except to the extent that such ownership existed prior to the
Business Combination, and (iii) at least a majority of the members of the board
of directors of the corporation resulting from such Business Combination were
members of the Incumbent Board at the time of the execution of the initial
agreement, or of the action of the Board, providing for such Business
Combination; or

5


--------------------------------------------------------------------------------


(d)           approval by the shareholders of the HCC of a complete liquidation
or dissolution of the HCC.

5.5           “Code” means the Internal Revenue Code of 1986, as amended and any
successor provisions to such sections.

5.6           “Common Stock” means shares of HCC’s common stock, no par value.

5.7           “Date of Termination” means (i) if the Executive’s employment is
terminated due to the Executive’s death, the Date of Termination shall be the
date of death; (ii) if the Executive’s employment is terminated due to
Disability, the Date of Termination is the Disability Effective Date; (iii) if
the Executive’s employment is terminated by the Bank for Cause, the Date of
Termination is the date on which the Bank gives notice to the Executive of such
termination; (iv) if the Executive’s employment is terminated by the Bank
without Cause or by the Executive, the Date of Termination shall be the date
specified in the notice of termination (which date shall not be more than 30
days after the date on which such notice of termination is given); and (v) if
the Executive’s employment terminates for any other reason, the Date of
Termination shall be the Executive’s final date of employment.

5.8           “Disability” shall mean a physical or mental condition of the
Executive which occurs and persists and which, in the written opinion of a
physician selected by the Bank or its insurers and acceptable to the Executive
or the Executive’s legal representative, and, in the written opinion of such
physician, the condition will render the Executive unable to return to his
duties for an indefinite period of not less than 90 days.

6.             Termination.

6.1           This Agreement may be terminated for the following reasons:

(a)           Death.  This Agreement and Executive’s employment shall terminate
automatically upon the Executive’s death.

(b)           Disability.  In the event of the Executive’s Disability, the Bank
may give the Executive a notice of termination.  In such event, this Agreement
and Executive’s employment  with the Bank shall terminate effective on the 30th
day after receipt of such notice by the Executive (the “Disability Effective
Date”) provided that within the 30 days after such receipt, the Executive shall
not have returned to full-time performance of the Executive’ duties.

(c)           Cause.  The Bank may terminate this Agreement and Executive’s
employment for Cause.

(d)           Without Cause.  The Bank may terminate this Agreement and
Executive’s employment without Cause.

(e)           Voluntary Termination By Executive.  The Executive may terminate
this Agreement and his employment with the Bank with or without cause.

6


--------------------------------------------------------------------------------


6.2           Certain Benefits upon Termination.

(a)           Termination without Cause.  If, during the Term, the Bank shall
terminate the Executive’s employment for any reason other than Cause, death or
Disability, the Bank shall pay to the Executive in a lump sum in cash within 30
days after the Date of Termination the aggregate of the following amounts:

(i)            the Accrued Obligations; and

(ii)           an amount equal to the greater of (A)(x) twelve (12) months of
Employee’s Base Salary then in effect plus (y) the highest annual bonus paid or
payable, including any bonus or portion thereof which has been earned but
deferred (and annualized for any year during which the Executive was employed
for less than twelve full months), during the Term of this agreement, but not to
exceed $100,000, or (B) an amount equal to the number of months remaining on the
Term of this Agreement at the time of termination multiplied by the monthly Base
Salary then in effect.

(b)           Termination Upon Change of Control.  If, during the Term, the Bank
shall terminate the Executive’s employment without Cause in connection with a
Change of Control and such termination occurs within 120 days before or 12
months following a Change of Control, the Bank shall pay to the Executive in a
lump sum in cash within 30 days after the Date of Termination the aggregate of
the following amounts:

(i)            the Accrued Obligations; and

(ii)           an amount equal to the greater of (A)(x) twelve (12) months of
Employee’s Base Salary then in effect plus (y) the highest annual bonus paid or
payable, including any bonus or portion thereof which has been earned but
deferred (and annualized for any year during which the Executive was employed
for less than twelve full months), during the Term of this agreement, but not to
exceed $100,000, or (B) an amount equal to the number of months remaining on the
Term of this Agreement at the time of termination multiplied by the monthly Base
Salary then in effect.

(c)           Death.  If the Executive’s employment terminates during the Term
by reason of the Executive’s death, this Agreement shall terminate without
further obligations to the Executive’s legal representatives under this
Agreement, other than for payment of Accrued Obligations and any Bonus Award for
the year in which the death occurred prorated through the Date of Termination. 
Accrued Obligations shall be paid to the Executive’s estate or beneficiary, as
applicable, in a lump sum in cash within 30 days of the Date of Termination;
provided, however, that payment may be deferred until the Executive’s executor
or personal representative has been appointed and qualified pursuant to the laws
in effect in the Executive’s jurisdiction of residence at the time of the
Executive’s death.  The Executive’s estate and/or beneficiaries shall be
entitled to receive, benefits at least equal to the most favorable benefits
provided by the Bank to the estate and beneficiaries of other executives in
comparable positions with the Bank under such plans, programs, practices and
policies relating to death benefits, if any as in effect on the date of the
Executive’s death.

7


--------------------------------------------------------------------------------


(d)           Disability.  If the Executive’s employment terminates during the
Term by reason of the Executive’s Disability, this Agreement shall terminate
without further obligations to the Executive under this Agreement, other than
for payment of Accrued Obligations and any Bonus Award for the year in which the
termination occurs prorated through the Date of Termination.

(e)           Cause/Voluntary Termination.

(i)            If the Bank terminates this Agreement and the Executive’s
employment for Cause during the Term, this Agreement shall terminate without
further obligations to the Executive other than the obligation to pay to the
Executive the Accrued Obligations.

(ii)           Subject to the provisions of Section 6.2(e)(iii), if the
Executive’s employment terminates due to the Executive’s voluntary termination
during the Term, this Agreement shall terminate without further obligations to
the Executive other than the obligation to pay to the Executive  the Accrued
Obligations.

(iii)          If Executive gives written notice to the Bank during the
18th full calendar month following the Effective Date of his desire to terminate
this Agreement and his employment with an effective date 30 days following the
date of delivery of such notice, then the Bank shall accept the notice of
termination and pay Executive $300,000, payable $16,666.66 per month for 18
months commencing on the first full calendar month following Executive’s
termination date, provided however, that Executive does not breach any of his
remaining obligations under this Agreement or the Non-Compete Non Solicitation
and Confidentiality Agreement with HCC and the Bank dated the date hereof.

(f)            Single Trigger Event.  The provisions for payments contained in
this Section 6.2 may be triggered only once during the term of this Agreement,
so that, for example, should the Executive be terminated because of a Disability
and should there thereafter be a Change of Control, then the Executive would be
entitled to be paid only under Section 6.2(d) and not under Section 6.2(b) as
well.

7.             Assignment.  This Agreement will inure to the benefit of and be
binding upon the Bank and any of its successors and assigns.  In view of the
personal nature of the services to be performed under this Agreement by the
Executive, the Executive will not have the right to assign or transfer any of
his rights, obligations or benefits under this Agreement.  The Bank will require
any successor (whether direct or indirect, by purchase, merger, consolidation or
otherwise) to all or substantially all of the business and/or assets of the Bank
to assume expressly and agree to perform this Agreement in the same manner and
to the same extent that the Bank would be required to perform it if no such
succession had taken place.  As used in this Agreement, “Bank” shall mean the
Bank as hereinbefore defined and any successor to its business and/or assets as
aforesaid which assumes and agrees to perform this Agreement by operation of
law, or otherwise.

8.             Confidential Information.  During the Term of this Agreement and
thereafter, the Executive shall not, except as may be required to perform his
duties hereunder or as required by

8


--------------------------------------------------------------------------------


applicable law, disclose to others for use, whether directly or indirectly, any
Confidential Information regarding the Bank, HCC or any subsidiary or affiliate
thereof (“Bank Group”).  “Confidential Information” shall mean information about
the Bank Group, its respective clients and customers that is not available to
the general public and that was learned by the Executive in the course of his
employment by the Bank, including (without limitation) any data, formulae,
information, proprietary knowledge, trade secrets and client and customer lists
and all papers, resumes, records and the documents containing such Confidential
Information.  The Executive acknowledges that such Confidential Information is
specialized, unique in nature and of great value to the Bank Group, and that
such information gives the Bank Group a competitive advantage.  Upon the
termination of his employment, the Executive will promptly deliver to the Bank
all documents (and all copies thereof) containing any Confidential Information.

9.             Noncompetition.  The Executive agrees that during the Term of
this Agreement, he will not, directly or indirectly, without the prior written
consent of the Bank, provide consultative service with or without pay, own,
manage, operate, join, control, participate in, or be connected as a
stockholder, partner, or otherwise with any business, individual, partner, firm,
corporation, or other entity which is then in competition with the Bank or any
present affiliate of the Bank; provided, however, that the “beneficial
ownership” by the Executive, either individually or as a member of a “group,” as
such terms are used in Regulation 13D of the Exchange Act, of not more than 1%
of the voting stock of any publicly held corporation shall not be a violation of
this Agreement.  It is further expressly agreed that the Bank will or would
suffer irreparable injury if the Executive were to compete with the Bank or any
subsidiary or affiliate of the Bank in violation of this Agreement and that the
Bank would by reason of such competition be entitled to injunctive relief in a
court of appropriate jurisdiction, and the Executive further consents and
stipulates to the entry of such injunctive relief in such a court prohibiting
the Executive from competing with the Bank or any subsidiary or affiliate of the
Bank in violation of this Agreement.

10.           Right to Bank Materials.  The Executive agrees that all lists,
materials, books, files, reports, correspondence, records, and other documents
(“Bank Materials”) used, prepared, or made available to the Executive, shall be
and shall remain the property of the Bank.  Upon the termination of his
employment, all Bank Materials shall be returned immediately to the Bank, and
the Executive shall not make or retain any copies thereof.

11.           Anti-solicitation.  The Executive promises and agrees that during
the Term of this Agreement, and for a period of one (1) year thereafter or for
so long as Employee is receiving payment from the Bank pursuant to
Section 6.2(a) or Section 6.2(e)(iii), whichever is longer, he will not for
himself or any individual, partnership, corporation, limited liability company
or other entity, directly or indirectly, use any Confidential Information to
influence or attempt to influence customers, franchisees, landlords, or
suppliers of the Bank or any of its present or future subsidiaries or
affiliates, to divert their business to any individual, partnership, firm,
corporation or other entity then in competition with the business of the Bank,
or any subsidiary or affiliate of the Bank.

12.           Soliciting Employees.  The Executive promises and agrees that
during the Term of this Agreement and for a period of one (1) year thereafter or
for so long as Employee is receiving payment from the Bank pursuant to
Section 6.2(a) or Section 6.2(e)(iii), whichever is longer, the

9


--------------------------------------------------------------------------------


Executive will not, directly or indirectly, individually or as a consultant to,
or as an employee, officer, stockholder, director or other owner of or
participant in any business, solicit (or assist in soliciting) any person who is
then, or at any time within six (6) months prior thereto was, an employee of the
Bank who earned annually $25,000 or more as an employee of the Bank during the
last six (6) months of his or her own employment to work for (as an employee,
consultant or otherwise) any business, individual, partnership, firm,
corporation, or other entity whether or not engaged in competitive business with
any entity in the Bank Group.

13.           American Jobs Creation Act of 2004.  In the event that either
party after consultation with its or his tax adviser reasonably determines that
any item payable by the Bank to the Executive would be, or is reasonably likely
to be,  pursuant to Section 409A of the Code, as amended by the American Jobs
Creation Act of 2004, P.L. 108-357 or any regulations promulgated thereunder
includible in the Executive’s gross income in a taxable year before the year(s)
in which the Executive actually receives the item, such party shall notify the
other party in writing.  Any such notice shall specify: (a) in reasonable detail
the basis and reasons for such party’s determination; (b) any Internal Revenue
Service notices, regulations, revenue rulings or procedures, or other authority
for the party’s determination; and (c) any proposed amendment(s) to this
Agreement that the notifying party believes would prevent the inclusion of such
item in a tax year before the Executive’s actual year of receipt of such item of
income.  If such notification specifies proposed amendment(s) to this Agreement,
the parties agree to negotiate in good faith the terms and conditions of an
amendment to this Agreement.  Provided, however, nothing in this Section 13
shall be construed or interpreted to require the Bank to increase any amounts
payable to the Executive pursuant to this Agreement or to consent to any
amendment that would materially and adversely change the Bank’s financial
accounting or tax treatment of the payments to the Executive under this
Agreement.

14.           Miscellaneous.

14.1         Notice.  For the purpose of this Agreement, notices and all other
communications provided for in this Agreement shall be in writing and shall be
deemed to have been duly given when delivered or mailed by United States
certified or registered mail, return receipt requested, postage prepaid,
addressed to the respective addresses set forth below, or to such other
addresses as either party may have furnished to the other in writing in
accordance herewith, except that notice of a change of address shall be
effective only upon actual receipt:

Company:                                                                            
HERITAGE COMMERCE BANK

150 Almaden Boulevard
San Jose, CA 95113
Attn:  President

with a copy to:                                                    BUCHALTER
NEMER

1000 Wilshire Boulevard, Suite 1500
Los Angeles, CA  90017-2457
Attn:  Mark A. Bonenfant, Esq.

10


--------------------------------------------------------------------------------


Executive:                          JAMES MAYER

2596 Danville Blvd.
Alamo, CA 94501

14.2         Amendments or Additions.  No amendment, modification or additions
to this Agreement shall be binding unless in writing and signed by both parties
hereto.

14.3         Section Headings.  The section headings used in this Agreement are
included solely for convenience and shall not affect, or be used in connection
with, the interpretation of this Agreement.

14.4         Severability.  The provisions or any portion of the provisions of
this Agreement shall be deemed severable and the invalidity or unenforceability
of any provision shall not affect the validity or enforceability of the other
provisions hereof.

14.5         Counterparts.  This Agreement may be executed in counterparts, each
of which shall be deemed to be an original, but both of which together will
constitute one and the same instrument.

14.6         Mediation.  Prior to engaging in any legal or equitable litigation
or other dispute resolution process, regarding any of the terms and conditions
of this Agreement between the parties, or concerning the subject matter of the
Agreement between the parties, each party specifically agrees to engage in good
faith, in a mediation process at the expense of the Bank, complying with the
procedures provided for under California Evidence Code Sections 1115 through and
including 1125, as then currently in effect.  The parties further and
specifically agree to use their best efforts to reach a mutually agreeable
resolution of the matter.  The parties understand and specifically agree that
should any party to this Agreement refuse to participate in mediation for any
reason, the other party will be entitled to seek a court order to enforce this
provision in any court of appropriate jurisdiction requiring the dissenting
party to attend, participate, and to make a good faith effort in the mediation
process to reach a mutually agreeable resolution of the matter.

14.7         Arbitration.  To the extent not resolved through mediation as
provided in Section 14.6, any controversy arising out of or relating to the
Executive’s employment (whether or not before or after the expiration of the
Term of employment), any termination of the Executive’s employment, this
Agreement, the enforcement or interpretation of any such an agreement, or
because of an alleged breach, default, or misrepresentation in connection with
any of the provisions of such an agreement, including (without limitation) any
state or federal statutory claims, shall be submitted to arbitration in San Jose
County, California, before a sole arbitrator (the “Arbitrator”) selected from
judicial arbitration mediation services (“JAMS”), or if JAMS is no longer able
to supply the arbitrator, such arbitrator shall be selected from the American
Arbitration Association (“AAA”), and shall be conducted in accordance with the
provisions of California Code of Civil Procedure §§ 1280 et seq. as the
exclusive remedy of such dispute; provided, however, that provisional injunctive
relief may, but need not, be sought in a court of law while arbitration
proceedings are pending, and any provisional injunctive relief granted by such
court shall remain effective until the matter is finally determined by the
Arbitrator.  Final resolution of any dispute through arbitration may include any
remedy or relief

11


--------------------------------------------------------------------------------


that the Arbitrator deems just and equitable, including any and all remedies
provided by applicable state or federal statutes.  At the conclusion of the
arbitration, the Arbitrator shall issue a written decision that sets forth the
essential findings and conclusions upon which the Arbitrator’s award or decision
is based.  Any award or relief granted by the Arbitrator hereunder shall be
final and binding on the parties hereto and may be enforced by any court of
competent jurisdiction.

14.8         Miscellaneous.  No waiver by either party hereto at any time of any
breach by the other party hereto of, or compliance with, any condition or
provision of this Agreement to be performed by such other party shall be deemed
a waiver of similar or dissimilar provisions or conditions at the same or at any
prior or subsequent time.

14.9         Entire Agreement.  With the exception of the Non-Compete,
Non-Solicitation and Confidentiality Agreement, this Agreement embodies the
entire agreement of the parties hereto respecting the matters within its scope
and this Agreement supersedes all prior and contemporaneous agreements of the
parties hereto that directly or indirectly bears upon the subject matter
hereof.  Any prior negotiations, correspondence, agreements, proposals or
understandings relating to the subject matter hereof shall be deemed to have
been merged into this Agreement, and to the extent inconsistent herewith, such
negotiations, correspondence, agreements, proposals, or understandings shall be
deemed to be of no force or effect.  There are no representations, warranties,
or agreements, whether express or implied, or oral or written, with respect to
the subject matter hereof, except as expressly set forth herein.

14.10       Governing Law.  The validity, interpretation, construction and
performance of this Agreement shall be governed by the laws of the State of
California without regard to its conflicts of law principles.

14.11       Withholding.  Any payments provided for hereunder shall be paid net
of any applicable withholding required under federal, state or local law.

14.12       Attorney Fees.  In the event of any action, suit or proceeding
brought under or in connection with this Agreement, the prevailing party therein
shall be entitled to recover, and the other party hereto agrees to pay, the
prevailing party’s costs and expenses in connection therewith, including
reasonable attorneys’ fees.

14.13       Survival.  The provisions of this Agreement that may be reasonably
interpreted as surviving termination of this Agreement, including Sections 8, 9,
10, 11, 12, 13, and 14 (in its entirety) shall continue in effect after
termination of this Agreement.

12


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, each of the parties hereto has executed this Agreement on
the date first indicated above.

COMPANY:

 

 

 

HERITAGE BANK OF COMMERCE,

 

a California banking corporation

 

 

 

 

 

 

 

By:

/s/ Walter Kaczmarek

 

 

 

Walter Kaczmarek,

 

 

President

 

 

 

 

 

 

 

EXECUTIVE:

 

 

 

 

 

 

 

By:

/s/ James Mayer

 

 

 

James Mayer

 

13


--------------------------------------------------------------------------------